Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 1 of 20. PageID #: 119




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



 Jihan Darwish,                               )       CASE NO. 1:20 CV 1606
                                              )
                          Plaintiff,          )       JUDGE PATRICIA A. GAUGHAN
                                              )
                Vs.                           )
                                              )
 Ethicon, Inc., et al.,                       )
                                              )       Memorandum of Opinion and Order
                          Defendants.         )


       INTRODUCTION

       This matter is before the Court upon defendants Ethicon, Inc. and Johnson & Johnson’s

Motion to Dismiss (Doc. 12). This is a products liability action involving a pelvic mesh product.

For the reasons that follow, this motion is GRANTED in part and DENIED in part. Specifically,

Count Three of the Complaint is dismissed and Counts One, Two, Four, and Five of the

Complaint will proceed.

       FACTS

       Plaintiff, Jihan Darwish, filed this action against defendants Ethicon, Inc., Gynecare

Worldwide, and Johnson & Johnson in this Court on the basis of diversity of citizenship. The


                                                  1
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 2 of 20. PageID #: 120




Complaint asserts state law claims for negligence and products liability in connection with

injuries plaintiff sustained from the implantation of a pelvic mesh product.

       For purposes of ruling on the pending motion, the facts asserted in the Complaint are

presumed to be true.

       On September 26, 2011, plaintiff had a Gynecare TVT Abbrevo Mesh product, Model

No. TVTOML (“the product”) surgically implanted to treat her stress urinary incontinence.

Following the implantation of the product, plaintiff developed physical pain, permanent injury,

and physical deformity. She lost income, as well as “impaired physical relations with her

husband.” On April 20, 2018, plaintiff had the product removed due to the pain and

complications she had developed.

       Defendants manufactured, designed, marketed, labeled, packaged, and sold the product.

Defendants marketed the product through television, print, and internet advertising, as well as

through sales representatives. The product was marketed as a safe medical device for the

treatment of stress urinary incontinence.

       In October 2008 and July 2011, the Food and Drug Administration issued “warnings

regarding the complications and risks associated with” pelvic mesh products, such as the

product. The product contains a monofilament polypropylene mesh. Despite claims that

polypropylene mesh is inert, scientific evidence shows that this material “is biologically

incompatible with human tissue and when used as a woven or knitted alloplastic textile

prosthetic mesh for pelvic floor repair [it] promote[s] a severe foreign body reaction and chronic

inflammatory response in a large subset of the population implanted with” with the product.

       The product is also “unreasonably susceptible to degradation and fragmentation inside


                                                 2
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 3 of 20. PageID #: 121




the body; shrinkage or contraction inside the body; intense foreign body reaction; chronic

inflammatory response; chronic wound healing; chronic infections in and around the mesh

fibers; [and] nerve entrapment in the collagen scar formation.” Defendants omitted and

downplayed these risks and marketed the product as a safe medical device. While defendants

made some of the problems associated with the product known to physicians, the “magnitude

and frequency of these problems were not disclosed and were hidden from physicians.”

       Contrary to the representations defendants made to the medical community and patients,

the product has a high rate of failure, injury, and complications, and requires “frequent and often

debilitating re-operations,” such as the one plaintiff underwent. There are “available feasible

alternatives that do not involve the same risks.”

       The Complaint contains five claims for relief. Count One is a common law claim for

negligence. Counts Two, Three, Four, and Five are claims for statutory products liability under

the Ohio Products Liability Act (“OPLA”). These claims are asserted against all defendants.

       Defendants Ethicon, Inc. and Johnson & Johnson (collectively, “defendants”) move to

dismiss the Complaint. Plaintiff opposes the motion in its entirety.

       STANDARD OF REVIEW

       When considering a motion to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of

Civil Procedure, the allegations of the complaint must be taken as true and construed liberally in

favor of the plaintiff. Lawrence v. Chancery Court of Tenn., 188 F.3d 687, 691 (6th Cir. 1999).

However, the complaint must set forth “more than the bare assertion of legal conclusions.”

Allard v. Weitzman (In Re DeLorean Motor Co.), 991 F.2d 1236, 1240 (6th Cir. 1993). Legal

conclusions and unwarranted factual inferences are not accepted as true, nor are mere


                                                    3
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 4 of 20. PageID #: 122




conclusions afforded liberal Rule 12(b)(6) review. Fingers v. Jackson-Madison County General

Hospital District, 101 F.3d 702 (6th Cir. Nov. 21, 1996), unpublished. Dismissal is proper if the

complaint lacks an allegation regarding a required element necessary to obtain relief. Craighead

v. E.F. Hutton & Co., 899 F.2d 485, 489-490 (6th Cir. 1990).

       In addition, a claimant must provide “enough facts to state a claim to relief that is

plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 569 (2007). A pleading

that offers “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action will not do.” Ashcroft v. Iqbal, 129 S.Ct. 1937, 1955 (2009). Nor does a complaint

suffice if it tenders “naked assertion[s]” devoid of “further factual enhancement.” Id.

       To survive a motion to dismiss, a complaint must contain sufficient factual matter,
       accepted as true, to state a claim to relief that is plausible on its face. A claim has facial
       plausibility when the plaintiff pleads factual content that allows the court to draw the
       reasonable inference that the defendant is liable for the misconduct alleged. The
       plausibility standard is not akin to a “probability requirement,” but it asks for more than a
       sheer possibility that a defendant has acted unlawfully. Where a complaint pleads facts
       that are “merely consistent with” a defendant's liability, it stops short of the line between
       possibility and plausibility of ‘entitlement to relief.’

Id. at 1949 (citations and quotations omitted). See also Hensley Mfg. v. ProPride, Inc., 579 F.3d

603 (6th Cir.2009).

       ANALYSIS

I.     Negligence (Count One)

       Count One is a common-law claim for negligence.1 Defendants argue that this claim

should be dismissed on the basis that the OPLA abrogates common-law negligence claims for




 1
         The parties do not dispute that, because the injury occurred in Ohio, Ohio law
         applies.

                                                 4
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 5 of 20. PageID #: 123




product liability.2 According to plaintiff, because this claim is seeking economic damages it is

not fully abrogated by the OPLA.

        The OPLA abrogates “all common law product liability claims or causes of action.”

O.R.C. § 2307.71(B). However, this abrogation only extends to those claims that, “as pled,

actually meets the statutory definition of a product liability claim.” Volovetz v. Tremco Barrier

Sols., Inc., 74 N.E.3d 743, 753 (Ohio Ct. App. 10 Dist. 2016). The OPLA defines a product

liability claim as one that:

        seeks to recover compensatory damages from a manufacturer or supplier for
        death, physical injury to person, emotional distress, or physical damage to
        property other than the product in question, that allegedly arose from any of the
        following:

        (a) The design, formulation, production, construction, creation, assembly,
        rebuilding, testing, or marketing of that product;

        (b) Any warning or instruction, or lack of warning or instruction, associated
        with that product;

        (c) Any failure of that product to conform to any relevant representation or
        warranty.

O.R.C. § 2307.71(A)(13)(a)-(c). Accordingly, common law claims that do not meet this

definition remain viable.

        Relevant to here, if a plaintiff brings a common law product liability claim seeking only

economic loss damages, the claim is generally not within the purview of the OPLA. Simpson v.


 2
         In their reply brief, defendants argue for the first time that the negligence claim
         must be dismissed for the additional reason that the Complaint does not provide
         any specific factual allegations explaining how defendants were negligent in the
         design and manufacture of the product. This argument is improperly raised in a
         reply brief and the Court declines to consider it. See Scottsdale Ins. Co. v.
         Flowers, 513 F.3d 546, 553 (6th Cir. 2008) (issues raised for first time in reply
         brief are deemed waived).

                                                 5
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 6 of 20. PageID #: 124




Johnson & Johnson, 2020 WL 5629092, *3 (N.D. Ohio 2020); Dates v. Ethicon, Inc., 2020 WL

3265537, *2 (S.D. Ohio 2020) (citing LaPuma v. Collinwood Concrete, 661 N.E.2d 714, 716

(Ohio 1996)). Indeed, “Ohio law permits ordinary consumers who are not in privity of contract

with product manufacturers to bring claims such as negligent design and negligent failure-to-

warn in order to recover damages for economic injury only.” In re Whirlpool Corp. Front-

Loading Washer Products Liability Litigation, 722 F.3d 838, 856 (6th Cir. 2013). See also

O.R.C. § 2307.72(C) (“Any recovery of compensatory damages for economic loss based on a

claim that is asserted in a civil action, other than a product liability claim, is not subject to [the

OPLA], but may occur under the common law of this state or other applicable sections of the

Revised Code.”) These economic loss damages typically “encompass the change in value of a

defective product or the indirect losses sustained as a result of a defective product such as the

value of production time lost and resulting lost profits.” Dates, 2020 WL 3265537 at *2 (citing

Chemtrol Adhesives, Inc. v. Am. Mfrs. Mut. Ins. Co., 537 N.E.2d 624, 629 (Ohio 1989)).

        Here, the Complaint alleges that defendants were negligent in “failing to use reasonable

care in designing, manufacturing, marketing, labeling, packaging, and selling the Gynecare TVT

Abbrevo Mesh.” The Complaint seeks both economic and compensatory damages in connection

with this claim.

        Upon review, the Court finds that to the extent that plaintiff’s negligence claim seeks

compensatory damages for physical injury and emotional distress, this claim is abrogated by the

OPLA. The Complaint alleges defendants were negligent in the design, manufacture, marketing,

and selling of the product. The Complaint also seeks compensatory damages for plaintiff’s

personal injuries, pain, disability, suffering, and emotional distress. This claim clearly falls


                                                   6
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 7 of 20. PageID #: 125




within the OPLA’s definition of a product liability claim. See Huffman v. Electrolux North

America, Inc., 961 F.Supp.2d 875, 880 (N.D. Ohio 2013) (“[I]t is now settled that the scope of a

‘products liability claim,’ as defined by OPLA, includes common-law negligence claims seeking

compensatory damages.”); Simpson v. Johnson & Johnson, 2020 WL 5629092, *4 (N.D. Ohio

2020) (“Courts have consistently held that a common law claim for negligent design,

manufacture, inspection and failure to warn are abrogated.”)

       However, to the extent that the negligence claim seeks economic loss damages, it is not

abrogated by the OPLA. While it is unclear to the Court what economic loss plaintiff has

suffered, the Court will presume that plaintiff has suffered an economic loss at this stage of the

proceedings.3 As discussed supra, common law claims for defective products seeking economic

loss damages are not abrogated by the OPLA. Simpson, 2020 WL 5629092 at *7; Dates, 2020

WL 3265537 at *3; Johnson v. Wal-Mart Stores East, Inc., 2018 WL 1083269, *4 (N.D. Ohio

2018) (“Although R.C. § 2307.71(A)(13) abrogates common law product liability claims, there

is an exception: consumers not in privity with the manufacturer seeking economic damages

suffered due to damages to the product in question may bring common law claims.”); Hoffer v.

Cooper Wiring Devices, Inc., 2007 WL 1725317 *2 (N.D.Ohio 2007) (“[T]o the extent Plaintiff

seeks damages for economic loss, his claims do not fall under the purview of the OPLA.”)



 3
         Indeed, economic loss only encompasses “direct, incidental, or consequential
         pecuniary loss, including, but not limited to, damage to the product in question,
         and nonphysical damage to property other than that product.” O.R.C.
         §2307.71(A)(2). This provision specifically excludes physical injury and serious
         emotional distress as an economic loss. O.R.C. §2307.71(A)(2); (7). Therefore,
         the Court cautions plaintiff that her allegations that the product caused her bodily
         harm and emotional distress are preempted by the OPLA, as are any claims for
         the types of damages listed under §2307.71(A)(7).

                                                 7
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 8 of 20. PageID #: 126




          However, the larger issue is whether or not plaintiff can simultaneously pursue this claim

with her OPLA claims. Courts within this circuit are divided as to whether or not a plaintiff can

bring both a common-law negligence claim seeking only economic loss damages and OPLA

claims within the same suit. See Huffman, 961 F.Supp.2d at 882 (N.D. Ohio 2013) (finding a

plaintiff is “allowed to bring both common-law and OPLA claims” within the same suit); Great

Northern Ins. Co. v. BMW of N. Am. LLC, 84 F. Supp. 3d 630, 649 (S.D. Ohio 2015) (“[T]his

Court holds that Plaintiffs are permitted to argue in the alternative, and bring their OPLA claims

for compensatory damages, and their common implied warranty claim for purely economic

damages, under the same set of facts.”); Dates, 2020 WL 3265537, *2 (finding “there is no good

argument” as to why these claims cannot be brought simultaneously); Federated Rural Electric

Management Corp. v. Electro Switch Corporation, 2020 WL 3255144, *3 (S.D. Ohio 2020). Cf.

Meta v. Target Corp., 74 F. Supp.3d 858, 864 (N.D. Ohio 2015) (finding a plaintiff “may not

carve out a common law product liability claim for economic loss only where . . . the facts

underpinning his common law claims constitute the same conduct [giving rise to his OPLA

claim]”); Mitchell v. Proctor & Gamble, 2010 WL 728222, *2 (S.D. Ohio 2010) (holding that

plaintiff could not bring a common law negligence claim for economic damages where the

conduct that forms the basis of the negligence claim is the same conduct giving rise to the OPLA

claim).

          Courts finding that these claims may be brought simultaneously have noted that the

recovery of economic losses in an OPLA claim is contingent on the recovery of compensatory

damages. Huffman, 961 F.Supp.2d at 881-882; Dates, 2020 WL 3265537 at *2. See also O.R.C.

§ 2307.79. These courts have reasoned that prohibiting a plaintiff from bringing both claims


                                                  8
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 9 of 20. PageID #: 127




would “require plaintiffs to chose between a relatively certain recovery of economic loss

damages and the possible recovery of compensatory damages plus economic loss damages.”

Huffman, 961 F.Supp.2d at 881-882. See also Dates, 2020 WL 3265537 at *2 (“This backstop is

necessary because a receipt of compensatory damages is a prerequisite for receiving economic

loss damages on the OPLA claim.”) These courts have also observed that a plaintiff has the

procedural right to assert alternative theories under the Federal Rules of Civil Procedure.

Huffman, 961 F.Supp.2d at 881; Great Northern Ins. Co., 84 F. Supp. 3d at 649. See also FRCP

8(d)(2) (“A party may set out 2 or more statements of a claim or defense alternatively or

hypothetically, either in a single count or defense or in separate ones.”)

       Courts opposed to allowing both claims to proceed have characterized a plaintiff’s

attempt to do so as “dressing up” an OPLA claim as a negligence claim. Mitchell, 2010 WL

728222 at *4. These courts have reasoned that a plaintiff should not be able to bring a common

law negligence claim for economic damages where the “actionable conduct that forms the basis

of the negligence claim-negligent research, manufacturing, testing, marketing, and failure to

warn-is the same conduct that the OPLA defines as giving rise to a products liability claim.”

Mitchell, 2010 WL 728222 at *4. See also Meta, 74 F.Supp.3d at 864 (“Mr. Meta may not carve

out a common law product liability claim for economic loss only where . . . the facts

underpinning his common law claims constitute the same conduct that gives rise to the product

liability claim.”)(internal quotations omitted) This rationale is partly based on the fact that the

OPLA expressly allows for plaintiffs to recover economic losses in a product liability action and,

therefore, they are not without recourse when seeking economic damages. Meta, F.Supp.3d at




                                                  9
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 10 of 20. PageID #: 128




 863-864.4

        Upon review, the Court finds that the rationale of allowing these claims to be pursued

 simultaneously is more persuasive. Plaintiff should be able to bring both OPLA claims for

 compensatory damages and a common law negligence claim for purely economic loss.

        Accordingly, plaintiff’s common law negligence claim may proceed, but only to the

 extent that plaintiff seeks economic loss damages. The Court DENIES defendants’ Motion to

 Dismiss as to Count One.

 II.    Defective Design (Count Two)

        Count Two is a claim for strict product liability for defective design under O.R.C. §

 2307.75. Defendants argue that this claim should be dismissed on the basis that plaintiff has not

 (1) plausibly alleged that the product’s risks outweigh its benefits or (2) identified a “specific

 safer feasible alternative design.” According to plaintiff, the Complaint alleges sufficient facts

 to establish a defective design claim.

        “Ohio law authorizes recovery for injuries incurred as a result of a defectively designed

 product.” Miller v. Uniroyal Technology Corp., 35 Fed.Appx. 216, 218-219 (6th Cir. 2002)

 (citing O.R.C. § 2307.75(A)). The provision pertaining to defective design claims, O.R.C. §

 2307.75, provides:



  4
          Defendants also argue that because plaintiff was able to use the product for its
          intended purpose, i.e., the treatment of stress urinary incontinence, plaintiff
          should not be permitted to bring a common law claim for economic loss.
          Defendants draw this argument from Meta, which observed that when courts have
          allowed common law negligence claims to proceed “the plaintiff suffered an
          injury that consisted of not being able to use the product for its intended purpose.”
          Meta, 74 F.Supp.3d at 863. However, it does not appear that plaintiff was able to
          use the product for its intended purpose, given that she had it surgically removed.

                                                  10
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 11 of 20. PageID #: 129




        a product is defective in design or formulation if, at the time it left the control
        of its manufacturer, the foreseeable risks associated with its design or
        formulation as determined pursuant to division (B) of this section exceeded the
        benefits associated with that design or formulation as determined pursuant to
        division (C) of this section.

 O.R.C. § 2307.75(A). A multi-factor balancing test to be used when assessing foreseeable risks

 and benefits is set forth in O.R.C. § 2307.75(B) and (C). Courts within this Circuit have

 additionally required that a complaint “contain factual allegations as to which portions of the

 product failed.” Grubbs v. Smith & Nephew, Inc., 2020 WL 5305542, *5 (S.D. Ohio 2020). See

 also Grange Mutual Casualty Co. v. Optimus Enterprises, Inc., 2016 WL 3078956, *3 (N.D.

 Ohio 2016); Oblak v. Integra Lifesciences Corp., 2017 WL 1831098, *2 (N.D. Ohio 2017);

 Johnson v. Wal-Mart Stores East, Inc., 2018 WL 1083269, *4 (N.D. Ohio 2018).

        Upon review, the Court concludes that plaintiff’s allegations, if accepted as true,

 sufficiently allege a claim for defective design under O.R.C. § 2307.75. The Complaint

 identifies the part of the product that failed: the polyproplylene mesh, which when used for

 pelvic floor repair, promotes “severe foreign body reaction[s] and chronic inflammatory

 response in a large subset of the population.” This mesh is known to cause complications, such

 as degradation, fragmentation, shrinkage, and a high rate of failure in patients. The FDA has

 issued warnings regarding the complications and risks associated with pelvic mesh products,

 including the product. These allegations are enough to create a plausible inference that the

 foreseeable risks associated with the product’s design outweighed its benefits.

        The Complaint admittedly does not balance all of the risk/benefit factors contained in

 O.R.C. § 2307.75(B) and (C), including the existence of an alternative design. However, this is

 not necessary at this stage in the proceedings. See Thompson v. DePuy Orthopaedics, Inc., 2014



                                                 11
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 12 of 20. PageID #: 130



 WL 2874268, *5 (S.D. Ohio 2014) (“[A] plaintiff is not required to set forth specific facts

 addressing the multi-factor balancing test set forth in Ohio Rev. Code § 2307.75 to survive a

 motion to dismiss.”); Boroff v. Alza Corp., 685 F.Supp.2d 704, 709 (N.D. Ohio 2010) (“But there

 would appear to be little benefit to forcing a plaintiff, as a matter of pleading, to assert legal

 conclusions corresponding to the elements of the complicated multi-factor balancing test set

 forth in R.C. § 2307.75.”)

         Defendants argue that this claim requires dismissal because the Complaint does not

 identify a specific alternative design. As noted above, the availability of an alternative design is

 one of the factors listed under O.R.C. § 2307.75(C). In addition, the OPLA provides that a

 product cannot be considered defective if “at the time the product left the control of its

 manufacturer, a practical and technically feasible alternative design or formulation was not

 available.” O.R.C. § 2307.75(F). However, plaintiff is not required to identify the exact

 alternative design available at this point.5 Regardless, construing the allegations in a light most

 favorable to plaintiff, the Complaint raises a plausible inference that a practical and feasible

 alternative design does exist: a pelvic mesh product not containing polypropylene mesh. Indeed,

 the Complaint alleges that scientific evidence has shown that this material is “biologically

 incompatible with human tissue” and when used for pelvic floor repair, results in significant


  5
          Defendants rely on McGrath v. Gen. Motors Corp., 26 Fed.Appx 506 (6th Cir.
          2002) in support of their argument that plaintiff is required to identify a specific
          alternative design at the pleadings stage. In McGrath, the Sixth Circuit held that
          in a defective design claim brought under the OPLA, a plaintiff must present
          proof of an alternative feasible design. McGrath, 26 Fed.Appx at 510. However,
          McGrath was decided on summary judgment, not on a motion to dismiss. The
          Sixth Circuit did not hold, as defendants suggest, that a plaintiff is required to
          identify a specific feasible alternative design or engage the multi-factor
          risk/benefit balancing test within the complaint. See Johnson, 2018 WL 1083269
          at *4 (“McGrath does not address pleading requirements.”)

                                                   12
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 13 of 20. PageID #: 131



 complications. The Complaint asserts that there are “available feasible alternatives that do not

 involve the same risks.”

        Accordingly, plaintiff has sufficiently alleged a claim for defective design under O.R.C. §

 2307.75. The Court DENIES defendants’ Motion to Dismiss as to Count Two.

 III.   Manufacturing Defect (Count Three)

        Count Three is a claim for strict product liability for a manufacturing defect under O.R.C.

 § 2307.74. Defendants argue that this claim should be dismissed on the basis that plaintiff has

 not plausibly alleged how the product implanted in her deviated from its design specifications.

 According to plaintiff, she has alleged sufficient facts to establish a manufacturing defect claim.

        Under the OPLA,

        A product is defective in manufacture or construction if, when it left the
        control of its manufacturer, it deviated in a material way from the design
        specifications, formula, or performance standards of the manufacturer, or
        from otherwise identical units manufactured to the same design
        specifications, formula, or performance standards. A product may be
        defective in manufacture or construction as described in this section even
        though its manufacturer exercised all possible care in its manufacture or
        construction.

 O.R.C. § 2307.74.

        Upon review, the Court concludes that plaintiff’s allegations do not sufficiently allege a

 manufacturing defect claim under O.R.C. § 2307.74. Beyond citing to O.R.C. § 2307.74, the

 Complaint does not contain any allegations to support this claim. Indeed, the Complaint

 contains no allegations that the plaintiff’s implant was different from any other Gynecare TVT

 Abbrevo Mesh implants, or that her implant deviated in any way from defendants’ specifications

 or standards. The Complaint does not reference any manufacturing practices or quality control

 methods that defendants failed to maintain in the manufacture of her particular implant. See


                                                 13
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 14 of 20. PageID #: 132



 Boroff v. Alza Corp., 685 F.Supp.2d 704, 708 (N.D. Ohio 2010) (dismissing manufacturing

 defect claim where the complaint was “bereft of any allegation that [the product used by

 plaintiff] deviated from any design specifications, formula, or performance standards”).

        Plaintiff argues that the Complaint alleges “sufficient facts to show that a plausible

 inference exists between a defect in the manufacture of the product and the injuries she

 sustained.” However, it is clear from a review of the Complaint that plaintiff takes issue with the

 design of the product in general, rather than a manufacturing defect contained within her specific

 implant. Indeed, the Complaint alleges that the specific nature of the defect includes (1) the use

 of polypropylene; (2) the design of the product to be inserted in an “area of the body that is

 blood vessel rich, nerve dense, and bacteria laden;” (3) biomechanical issues with the design; (4)

 the propensity of the mesh design for “plastic deformation when subjected to tension both during

 implantation and once implanted inside the body;” (5) the propensity of the product to become

 rigid and inflexible; (6) the propensity of the product for degradation or fragmentation over time;

 and (7) the inability of surgeons to “effectively treat many of these conditions due to the

 integration of the mesh into the pelvic tissue.” Each of these alleged defects relate to

 defendants’ design of the product, rather than a deviation from design specifications or

 performance standards that occurred during manufacturing.

        Accordingly, plaintiff has not sufficiently alleged a claim for a manufacturing defect

 under O.R.C. § 2307.74.6 The Court GRANTS defendants’ Motion to Dismiss as to Count


  6
          Plaintiff, without argument or support, also asks for an opportunity to amend the
          Complaint. Such a request is not properly made in a response to a motion to
          dismiss. Accordingly, this request is denied. See Kuyat v. BioMetric
          Theraputics, Inc., 747 F.3d 435, 444 (6th Cir. 2014) (“Both because the plaintiffs
          did not present an adequate motion and because they did not attach a copy of their
          amended complaint, the district court did not abuse its discretion in refusing to

                                                  14
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 15 of 20. PageID #: 133



 Three.

 IV.      Failure to Warn (Count Four)

          Count Four is a claim for strict product liability for failure to warn under O.R.C. §

 2307.76. Defendants argue that this claim should be dismissed on the basis that plaintiff has not

 sufficiently alleged why the warnings provided to her physician were inadequate. According to

 plaintiff, she is not required to overcome the learned intermediary defense in the Complaint.

          The OPLA provides that a product is defective due to inadequate warning or instruction

 if the manufacturer (1) knew or should have known about a risk that is associated with the

 product and that allegedly caused harm for which the plaintiff seeks to recover compensatory

 damages and (2) failed to provide the warning or instruction that a manufacturer exercising

 reasonable care would have provided concerning that risk. O.R.C. § 2307.76(A). This section

 further provides:

          An ethical drug is not defective due to inadequate warning or instruction if
          its manufacturer provides otherwise adequate warning and instruction to the
          physician or other legally authorized person who prescribes or dispenses
          that ethical drug for a claimant in question and if the federal food and drug
          administration has not provided that warning or instruction relative to that
          ethical drug is to be given directly to the ultimate user of it.

 O.R.C. § 2307.76(C). This last provision is referred to as the “learned intermediary doctrine.”

 Wimbush v. Wyeth, 619 F.3d 632, 637 (6th Cir. 2010). Under this doctrine, a manufacturer’s

 duty to warn can be discharged by providing a learned intermediary, such as a physician, with an

 adequate warning for the product. Howland v. Purdue Pharma, L.P., 104 Ohio St.3d584, ¶24

 (Ohio 2004).



           allow the plaintiffs to amend their complaint based on the final sentence of the
           plaintiffs' memorandum in opposition.”)

                                                   15
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 16 of 20. PageID #: 134



        Upon review, the Court finds that the Complaint’s allegations, if accepted as true,

 sufficiently allege a claim for failure to warn under O.R.C. § 2307.76. The Complaint alleges

 that while “some of the problems associated with the [product were] made known to physicians,

 the magnitude and frequency of those problems were not disclosed and were hidden from

 physicians.” The Complaint further alleges that defendants failed to adequately warn both

 plaintiff and her health care providers of twenty different “subjects” associated with the product.

 Included within these twenty “subjects” was the risk of corrective or revision surgery to adjust or

 remove the product. The Complaint then ties this risk to the injury suffered by plaintiff: surgical

 removal of the product. These allegations support a plausible inference that defendants failed to

 adequately warn a learned intermediary of the risk for which plaintiff seeks compensatory

 damages.

        Defendants maintain that this claim is subject to dismissal because the Complaint fails to

 specify what written materials accompanied the product, how the warnings given to her

 physician were inadequate, and what her physician would have done differently if warned of the

 alleged risks. However, plaintiff is not required to be that precise at this juncture. See Williams

 v. Boston Scientific Corp., 2013 WL 1284185, *5 (N.D. Ohio 2013); Thompson, 2014 WL

 2874268 at *7 (“Whether the physician would have changed his prescribing conduct goes to the

 issue of proximate cause, which is not properly decided on a motion to dismiss where, as here,

 the allegations give rise to at least a plausible inference that the physician may have changed

 course upon receiving the requisite warning.”) Construing the allegations in a light most

 favorable to plaintiff, the Complaint raises the plausible inference that had the plaintiff’s health

 care providers been aware of the twenty different risks this product posed, they may have chosen



                                                  16
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 17 of 20. PageID #: 135



 a different treatment course for plaintiff.7

         Accordingly, plaintiff has sufficiently alleged a claim for failure to warn under O.R.C. §

 2307.76. The Court DENIES defendants’ Motion to Dismiss as to Count Four.

 V.      Nonconformance with Representation (Count Five)

         Count Five is a claim for strict product liability for nonconformance with a representation

 under O.R.C. § 2307.77. Defendants argue that this claim should be dismissed on the basis that

 plaintiff has not identified any specific representation made to her regarding the product.

 According to plaintiff, the allegations that her doctor relied on defendants’ representation that

 the product safely treated stress urinary incontinence are sufficient.

         Under the OPLA, “[a] product is defective if it did not conform, when it left the control

 of its manufacturer, to a representation made by that manufacturer. A product may be defective

 because it did not conform to a representation even though its manufacturer did not act

 fraudulently, recklessly, or negligently in making the representation.” O.R.C. § 2307.77.

 “‘Representation’ means an express representation of a material fact concerning the character,

 quality, or safety of a product.” O.R.C. § 2307.71(A)(14).

         A plaintiff seeking to recover under O.R.C. § 2307.77 must show that (1) the

 manufacturer made a representation as to a material fact concerning the character or quality of


  7
          The Court also notes that both Ohio and federal courts have characterized the
          learned intermediary doctrine as a defense to a failure to warn claim. Boyd v.
          Lincoln Elec. Co., 179 Ohio App.3d 559, ¶53-54 (Ohio App. 8th Dist 2008). See
          also Howland, 104 Ohio St.3d 584 at ¶32 (Moyer, C.J., dissenting) (“The
          appellant drug manufacturer may assert this doctrine as a defense to failure-to-
          warn claims.”); Mathews v. Novartis Pharmaceuticals Corp., 2013 WL 5780415,
          n 4 (S.D. Ohio 2013) “A complaint need not anticipate every defense and
          accordingly need not plead every response to a potential defense.” Memphis,
          Tenn. Area Local, American Postal Workers Union, AFL-CIO v. City of Memphis,
          361 F.3d 898, 904 (6th Cir. 2004)

                                                  17
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 18 of 20. PageID #: 136



 the product; (2) the product did not conform to that representation; (3) the plaintiff justifiably

 relied on that representation; and (4) the plaintiff's reliance on the representation was the direct

 and proximate cause of the injury Hutchens v. Abbott Laboratories, Inc., 2016 WL 5661582, *9

 (N.D. Ohio 2016).

        Upon review, the Court finds that the Complaint’s allegations, if accepted as true,

 sufficiently allege a claim for failure to conform with representation under O.R.C. § 2307.77.

 The Complaint alleges that the product posed many risks, including a high rate of failure and the

 need for patients to undergo “re-operations.” These specific risks ran “contrary to the

 representations and marketing the defendants presented to the medical community and patients.”

 Defendants “omitted and downplayed the risks” posed by the product and “advertised, promoted,

 marketed, sold, and distributed” the product as a safe medical device, despite the fact that it was

 “not safe for its intended purposes.” The product was marketed through “television, print, and

 internet advertising,” as well as promotion through sales representatives.

        The Complaint further alleges that plaintiff’s physician “reasonably and justifiably

 relied” on the representation that the product was safe for the repair of stress urinary

 incontinence. However, plaintiff eventually required a revision surgery, one of the risks her

 physician allegedly was not adequately warned about by defendants. These allegations allow the

 Court to reasonably infer that the product did not conform to the representations made by

 defendants.

        The Complaint does not provide the exact representations defendants provided to

 plaintiff or her physician, “but it does set forth facts from which the Court may plausibly infer

 that a representation was made and that the [product] did not conform to that representation,

 which is all that is required by Ohio Rev.Code § 2307.77 at the pleading stage.” Troyer v. I-Flow

                                                  18
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 19 of 20. PageID #: 137



 Corp., 2011 WL 2517031, *4 (S.D. Ohio 2011).

           Accordingly, plaintiff has sufficiently alleged a claim for nonconformance with

 representation under O.R.C. § 2307.77. The Court DENIES defendants’ Motion to Dismiss as to

 Count Five.

 VI.       Argument Applicable to All Claims – Shotgun Pleading

           Finally, defendants argue that the entire Complaint should be dismissed because it is pled

 in an impermissible “shotgun” fashion. Defendants maintain that because the Complaint

 “incorporates by reference” the facts of the preceding paragraphs in each count, they are “left to

 parse the allegations of the entire Complaint to locate the operative facts that may relate to” each

 claim.

           The Court disagrees. A “shotgun pleading occurs when it is virtually impossible for a

 defendant to know which allegations of fact are intended to support which claims for relief.”

 King v. G4S Secure Solutions (USA), Inc., 2019 WL 858672, *4 (N.D. Ohio 2019) (internal

 quotations omitted). Shotgun pleading also occurs when a complaint fails to separate each cause

 of action or claim for relief into separate counts. Lee v. Ohio Education Association, 951 F.3d

 386, 392-392 (6th Cir. 2020). Here, the Complaint contains numerous, specific factual

 allegations and each cause of action is separated into five separate claims for relief. It is clear

 upon reading the Complaint which factual allegations are intended to support which claims for

 relief.

           Accordingly, the Complaint is not subject to dismissal due to improper “shotgun

 pleading.” The Court DENIES defendants’ Motion to Dismiss as to this argument.

           CONCLUSION

           For the foregoing reasons, Ethicon, Inc. and Johnson & Johnson’s Motion to Dismiss

                                                   19
Case: 1:20-cv-01606-PAG Doc #: 17 Filed: 12/04/20 20 of 20. PageID #: 138
